Citation Nr: 1513840	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-23 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In April 2014, the Board remanded this matter to provide the Veteran with a hearing before the Board, which was provided via videoconference in September 2014.  A transcript of the hearing is included in the record.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the January 2011 supplemental statement of the case (SSOC).  


REMAND

The Veteran claims that he has a current bilateral foot disorder that he incurred during service as the result of a fall from an aircraft.  His service treatment records (STRs) indicate that he complained of foot problems during service.  Moreover, in private treatment records dated in January and March 2010, the Veteran is diagnosed with a foot disorder.  Further, the Veteran's physician indicated that the problem relates to the reported accident during service.  The Veteran's claim has been denied, however, based on medical findings in a June 2007 VA compensation examination, which concluded that the Veteran did not have a foot disability.  Based on this conflict in the evidence of record, the Board finds an additional, and more recent, VA examination warranted.   

Furthermore, the Veteran indicated during his hearing that additional relevant private treatment records may be outstanding.  He should be provided an additional opportunity to provide VA with those records, or to authorize VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit or authorize the release of any private medical records that may be relevant to his claim and are currently outstanding, to include records pertaining to private treatment he discussed during his Board hearing.  See Virtual VA, Hearing Transcript, receipt date November 5, 2014, page 12.  If after making reasonable efforts to obtain any outstanding records the AOJ is unable to secure same, the Veteran should be notified in accordance with 38 C.F.R. § 3.159. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any current foot disorder.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand.  The examiner should then address the following inquiries:

(a)  What are the Veteran's current foot disorder(s)?  To adequately answer this question, please ensure that the Veteran's feet undergo x-ray examination.  

(b)  If a current foot disorder is found, is it at least as likely as not (a probability of 50 percent or greater) that the disorder began in or is related to active service?  

In answering these questions, please address the STRs which indicate complaints of foot pain during service, and address the Veteran's recent lay statements describing an in-service injury to his feet.  See Virtual VA, Hearing Transcript, receipt date November 5, 2014, pages 3-4.

Please explain the reasons underlying any opinions expressed and conclusions reached.   The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Note that the lack of documented treatment specifically for claimed injury in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed feet disorders.  
 
3.  Then, readjudicate the claim on appeal in light of all evidence of record, to include any evidence added pursuant to this Remand.  If the appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




